DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               POLARHYDE DISTRIBUTION CORPORATION,
                             Appellant,

                                    v.

                              FFR SE, LLC,
                                Appellee.

                              No. 4D18-2329

                          [October 24, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No.
502017CA004398XXXXMB.

    Sean P. O’Connor of Law Office of Sean P. O’Connor, P.A., Homestead,
for appellant.

  Jordan S. Cohen of Wicker Smith O'Hara McCoy & Ford, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J. and WARNER, GROSS, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.